935 F.2d 1285Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert B. CLARKSON, Plaintiff-Appellant,v.INTERNAL REVENUE SERVICE, Defendant-Appellee.
No. 90-1780.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 28, 1991.Decided June 20, 1991.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  G. Ross Anderson, Jr., District Judge.  (CA-88-3036-8-3K)
Robert B. Clarkson, appellant pro se.
Gary R. Allen, Richard Farber, Murray S. Horwitz, Bridget Maria Rowan, United States Department of Justice, Washington, D.C., for appellee.
D.S.C.
AFFIRMED.
Before K.K. HALL, PHILLIPS and WILKINS, Circuit Judges.
PER CURIAM:


1
Robert B. Clarkson appeals from the district court's orders which granted summary judgment to the defendant and dismissed with prejudice Clarkson's complaint in which he alleged violations of the Privacy Act, 5 U.S.C. Sec. 552a, the Freedom of Information Act, 5 U.S.C. Sec. 552, and the United States Constitution.  He also appeals the court's denial of attorney's fees.  After formal briefs were submitted by counsel, this Court granted Clarkson's motion to proceed pro se.  Our review of the record and the district court's opinion, however, discloses that this appeal is without merit.  Accordingly, we grant Clarkson's motion to submit the case on the briefs and affirm on the reasoning of the district court.  Clarkson v. IRS, CA-88-3036-8-3K (D.S.C. Jan. 31 and May 10, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.